Citation Nr: 0523610	
Decision Date: 08/26/05    Archive Date: 09/09/05

DOCKET NO.  96-09 472	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Nashville, 
Tennessee


THE ISSUES

1.  Entitlement to service connection for a dermatological 
disorder, manifested by pigmented lesions on the arms and 
torso, due to an undiagnosed illness.  

2.  Entitlement to service connection for cystic acne.  

3.  Entitlement to service connection for tinea corporis.  


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

Theresa M. Catino, Counsel



INTRODUCTION

The veteran served on active military duty from November 1989 
to September 1993.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a February 1995 rating action of the 
Department of Veterans Affairs Regional Office (RO) in 
Nashville, Tennessee.  In that decision, the RO denied the 
veteran's dermatological claims.  

Following receipt of notification of the February 1995 
determination, the veteran perfected a timely appeal with 
respect to the denial of his dermatological claims.  In 
November 1997, February 2000, and October 2003, the Board 
remanded the issues of entitlement to service connection for 
a dermatological disorder, manifested by hyperpigmented 
lesions on the arms and torso, due to an undiagnosed illness; 
cystic acne; and tinea corporis to the RO for further 
evidentiary development.  Most recently, after completion of 
the requested actions and a continued denial of the 
dermatological claims, the RO (through the Appeals Management 
Center), in June 2005, returned the veteran's case to the 
Board for final appellate review of the issues on appeal.  


FINDINGS OF FACT

1.  All relevant evidence necessary for an equitable 
disposition of the issues on appeal has been obtained.  

2.  Pigmented lesions on the veteran's arms and torso have 
been attributed to his active military duty and, thus, to an 
undiagnosed illness incurred during such service.  

3.  Cystic acne, which was noted on examination at entry into 
active military duty, increased in severity during such 
service.  

4.  The veteran's tinea corporis is associated with his 
active military duty.  


CONCLUSIONS OF LAW

1.  A dermatological disability, manifested by pigmented 
lesions on the arms and torso, is the result of an 
undiagnosed illness for compensation purposes.  38 U.S.C.A. 
§§ 1110, 1117, 5107 (West 2002); 38 C.F.R. § 3.317 (2004).  

2.  Cystic acne was aggravated by active service.  
38 U.S.C.A. §§ 1110, 1153, 5107 (West 2002); 38 C.F.R. 
§§ 3.303, 3.306 (2004).  

3.  Tinea corporis was incurred in service.  38 U.S.C.A. 
§§ 1110, 5107 (West 2002); 38 C.F.R. § 3.303 (2004).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Duty To Assist

On November 9, 2000, the President signed into law the 
Veterans Claims Assistance Act of 2000 (VCAA), 38 U.S.C.A. 
§ 5100 et seq (West 2002); 38 C.F.R. §§ 3.102, 3.156(a), 
3.159, 3.326(a) (2004).  This law eliminated the concept of a 
well-grounded claim, redefined the obligations of VA with 
respect to the duty to assist, and imposed on VA certain 
notification requirements.  Without deciding whether the 
notice and development requirements of VCAA have been 
satisfied in the present case, it is the Board's conclusion 
that the new law does not preclude the Board from 
adjudicating the service connection issues currently on 
appeal.  This is so because the Board is taking action 
favorable to the veteran, and a decision at this point poses 
no risk of prejudice to him.  See, e.g., Bernard v. Brown, 
4 Vet. App. 384 (1993); VAOPGCPREC 16-92, 57 Fed. Reg. 49,747 
(1992).  

A.  Service Connection For A Dermatological Disorder, 
Manifested By Hyperpigmented Lesions On The Arms And Torso, 
Due To An Undiagnosed Illness

In general, service connection will be granted for disability 
resulting from injury or disease incurred in or aggravated by 
active military service.  38 U.S.C.A. § 1110 (West 2002); 38 
C.F.R. § 3.303 (2004).  If a condition noted during service 
is not determined to be chronic, then generally a showing of 
continuity of symptomatology after service is required for 
service connection.  38 C.F.R. 
§ 3.303(b) (2004).  Service connection may also be granted 
for any disease diagnosed after discharge when all the 
evidence, including that pertinent to service, establishes 
that the disease was incurred in service.  38 C.F.R. § 
3.303(d) (2004).  

In determining whether service connection is warranted for a 
disability, VA is responsible for determining whether the 
evidence supports the claim or is in relative equipoise, with 
the veteran prevailing in either event, or whether a 
preponderance of the evidence is against the claim, in which 
case the claim is denied.  See 38 U.S.C.A. § 5107(b) (West 
2002).  

Service connection can be established for a Persian Gulf 
veteran who exhibits objective indications of chronic 
disability resulting from an undiagnosed illness which became 
manifest either during active service in the Southwest Asia 
theater of operations during the Persian Gulf War, or to a 
degree of 10 percent or more not later than December 31, 2006 
and by history, physical examination, and laboratory tests 
cannot be attributed to any known clinical diagnosis.  38 
C.F.R. §3.317(a)(1) (2002). 

"Objective indications of a chronic disability" include 
both "signs," in the medical sense of objective evidence 
perceptible to an examining physician, and other, non-medical 
indicators that are capable of independent verification.  
Disabilities that have existed for six months or more and 
disabilities that exhibit intermittent episodes of 
improvement and worsening over a 6-month period will be 
considered chronic.  The 6-month period of chronicity will be 
measured from the earliest date on which the pertinent 
evidence establishes that the signs or symptoms of the 
disability first became manifest.  A chronic disability 
resulting from an undiagnosed illness referred to in this 
section shall be rated using evaluation criteria from the 
VA's Schedule for Rating Disabilities (rating schedule) for a 
disease or injury in which the functions affected, anatomical 
localization, or symptomatology are similar.  A disability 
referred to in this section shall be considered service- 
connected for the purposes of all laws in the United States.  
38 C.F.R. § 3.317(a)(2-5) (2002).  

Signs or symptoms which may be manifestations of an 
undiagnosed illness include, but are not limited to: fatigue, 
signs or symptoms involving the skin, headache, muscle pain, 
joint pain, neurologic signs or symptoms, neuropsychological 
signs or symptoms, signs or symptoms involving the 
respiratory system (upper or lower), sleep disturbances, 
gastrointestinal signs or symptoms, cardiovascular signs or 
symptoms, abnormal weight loss, and menstrual disorders. 38 
C.F.R. § 3.317(b) (2002).

Effective March 1, 2002, the term "chronic disability" was 
changed to "qualifying chronic disability," and the 
definition of "qualifying chronic disability" was expanded 
to include (a) undiagnosed illness, (b) a medically 
unexplained chronic multi-symptom illness (such as chronic 
fatigue syndrome, fibromyalgia, and irritable bowel syndrome) 
that is defined by a cluster of signs or symptoms, or (c) any 
diagnosed illness that the Secretary determines, in 
regulations, warrants a presumption of service connection.  
38 U.S.C.A. § 1117(a)(2) (West 2002); 38 C.F.R. § 3.317(a)(2) 
(2004).  

The VA General Counsel has held that where a law or 
regulation changes during the pendency of a claim, the Board 
should first determine whether application of the revised 
version would produce retroactive results.  In particular, a 
new rule may not extinguish any rights or benefits the 
claimant had prior to enactment of the new rule.  See 
VAOPGCPREC 7-2003 (Nov. 19, 2003).  However, if the revised 
version of the regulation is more favorable, the 
implementation of that regulation under 38 U.S.C.A. § 
5110(g), can be no earlier than the effective date of that 
change.  

In Gutierrez v. Principi, 19 Vet. App. 1, 7 (2004), the Court 
stated "in order to establish service connection under 
38 U.S.C.A. § 1117 and 38 C.F.R. § 3.317, a claimant must 
present evidence that he or she is a Persian Gulf veteran who 
(1) exhibits objective indications; (2) of chronic disability 
such as those listed in paragraph (b) of 38 C.F.R. § 3.317; 
(3) which became manifest either during active military, 
naval, or air service in the Southwest Asia theater of 
operations during the Persian Gulf War, or to a degree of 10% 
or more not later than December 31, 2006; and (4) such 
symptomatology by history, physical examination, and 
laboratory tests cannot be attributed to any known clinical 
diagnosis." 

Specifically, in the present case, the veteran essentially 
claims that he has a dermatological disorder manifested by 
hyperpigmented lesions on his arms and torso, due to an 
undiagnosed illnesses that he developed as a result of his 
service in the Southwest Asia theater of operations during 
the Gulf War.  The veteran served in the Persian Gulf theater 
from August 1990 to April 1991 and was in receipt of the 
Saudi Arabia Kuwait Liberation Medal.  

Importantly, relevant evidence of record supports the 
veteran's assertions of an incurrence of a dermatological 
disorder manifested by hyperpigmented lesions on his arms and 
torso, as a result of an undiagnosed illnesses developed 
during his service in the Southwest Asia theater of 
operations during the Gulf War.  Service medical records 
reflect treatment for red spots on the veteran's arms and 
trunk in August 1990.  The treating physician provided an 
impression of probable scabies.  

Post-service medical reports indicate continued treatment for 
a dermatological condition on the veteran's arms and torso.  
Specifically, in August 1994, he was treated for spots on his 
arms.  Fungus was suspected at that time.  A subsequent VA 
examination conducted in January 1995 demonstrated the 
presence of hypopigmented coin-sized lesions on his arms and 
torso.  The examiner noted dermatomycosis.  Furthermore, a 
November 1998 VA skin examination reflected the presence of 
multiple hypopigmented lesions (21/2 centimeters by 21/2 
centimeters in largest diameter) on the veteran's right arm 
as well as one 51/2 centimeter by 21/2 centimeter hypopigmented 
area in his left lumbar area.  

The Board acknowledges that, at the time of the April 2003 VA 
skin examination, the veteran exhibited no hypo-, or hyper-, 
pigmented scars on his arms or torso.  However, in August 
2004, a VA dermatologist reviewed the veteran's claims folder 
and explained that the medical evidence of record clearly 
reflected treatment for patches on the veteran's arms which, 
under microscopic evaluation, were positive for fungal 
infection.  Competent evidence of record illustrates, 
therefore, that the pigmentation on the veteran's arms and 
torso has involved intermittent episodes of improvement and 
worsening over a 6-month period.  Consequently, the Board 
finds that this dermatological condition is chronic.  
38 C.F.R. § 3.317(a)(3).  

Significantly, the dermatologist who reviewed the veteran's 
claims folder in August 2004 did not associate the 
pigmentation on the veteran's arms and torso with a diagnosed 
disability.  Further, this medical specialist also expressed 
his opinion that "it is reasonable to assume that this 
[condition] . . . stemmed from the time of his military 
service."  As the Board has previously discussed in this 
decision, the appellant is a Persian Gulf veteran.  In 
essence, therefore, the medical specialist who rendered the 
August 2004 opinion attributed the dermatological condition 
of the veteran's arms and torso to an undiagnosed illness 
obtained during his active military duty (and, in particular, 
to his Persian Gulf service).  

As such, the Board must conclude that the evidence supports 
the grant of service connection for a dermatological 
disorder, manifested by pigmented lesions on the arms and 
torso, due to an undiagnosed illness.  See 38 U.S.C.A. § 
5107(b) (West 2002) and 38 C.F.R. § 3.102 (2004) (regarding 
the resolution of reasonable doubt in favor of the claimant).  
The veteran's claim for service connection for such a 
disability must, therefore, be granted.  

B.  Service Connection For Cystic Acne

Service connection may be granted for disability resulting 
from disease or injury incurred in or aggravated by active 
military service.  38 U.S.C.A. §§ 1110, 1131 (West 2002).  
Service connection may also be granted for any disease 
diagnosed after discharge when all the evidence, including 
that pertinent to service, establishes that the disease was 
incurred in service.  38 C.F.R. § 3.303(d) (2004).  

A pre-existing injury or disease will be considered to have 
been aggravated by service where there is an increase in 
disability during such service, unless there is a specific 
finding that the increase in disability is due to the natural 
progress of the disease.  38 U.S.C.A. § 1153 (West 2002); 
38 C.F.R. § 3.306 (2004).  Clear and unmistakable evidence 
(obvious or manifest) is required to rebut the presumption of 
aggravation where the pre-service disability underwent an 
increase in severity during service.  Aggravation may not be 
conceded where the disability underwent no increase in 
severity during service on the basis of all the evidence of 
record pertaining to the manifestations of the disability 
prior to, during, and subsequent to service.  38 C.F.R. 
§ 3.306(b) (2004).  

Throughout the current appeal, the veteran has acknowledged 
that he has had cystic acne since before his entrance into 
active military duty.  In particular, the veteran asserts 
that this dermatological disability, which pre-existed his 
active military duty, was aggravated by such service.  

Competent evidence of record supports the veteran's 
contentions.  Initially, the Board notes that September 1989 
enlistment examination includes the veteran's admission that 
he was taking medication for facial acne.  As acne was noted 
at service entry, the presumption of soundness at entry does 
not apply.  See 38 U.S.C.A. § 1111 (West 2002).  

Moreover, the Board finds that the relevant evidence of 
record demonstrates that the veteran's preexisting facial 
acne underwent an increase in severity beyond its natural 
progression during service.  Importantly, service medical 
records reflect numerous episodes of treatment for cystic 
acne between February 1990 and July 1993.  Two separate 
reports dated in June 1990 in particular include examiners' 
description of the veteran's cystic acne as moderate to 
severe and as severe.  An August 1990 record also describes 
the veteran's facial acne as severe.  According to a July 
1993 report, an examiner characterized the veteran's facial 
acne as inflammatory.  

Furthermore, post-service records reflect continued treatment 
for the veteran's cystic acne.  In particular, an August 1994 
private medical record indicates that the veteran's acne 
medicine included long-term use of tetracycline.  A physical 
examination conducted in September 1995 illustrates the 
presence of marked cystic acne in both of the veteran's 
cheeks with multiple healed scars.  Moreover, the recent 
April 2003 VA skin examination demonstrated the presence of 
cystic acne on the veteran's facial cheeks, forehead, and 
upper back between his scapulae.  

The Board acknowledges that the examiner who conducted the 
April 2003 VA skin examination explained that he had found no 
evidence "of significant progression of . . . [the 
veteran's] acne beyond that when he entered military 
service."  However, in August 2004, a VA dermatologist 
reviewed the veteran's claims folder and acknowledged the 
veteran's report of some worsening of his acne during his 
active military duty (which the examiner explained was not 
unreasonable in light of the hot climates to which the 
veteran was exposed during his service), as well as a medical 
principle that nodule cystic acne can worsen between young to 
middle adulthood.  The examiner noted that the veteran did 
seek medical care for this disorder "which may suggest that 
he was more bothered by it than he had been in the past."  

The Board acknowledges the repeated in-service episodes of 
treatment for cystic acne, the continued post-service 
treatment and evaluation for this disorder, a medical 
principle which was recently noted by a VA dermatologist and 
which stipulates that nodule cystic acne can worsen between 
young and middle adulthood, as well as the specialist's 
recent conclusion that the veteran "may . . . [have been] 
more bothered" by this disability during active military 
duty than prior to such service.  

Resolving doubt in the veteran's favor, the Board finds that 
the veteran's preexisting cystic acne underwent an increase 
in severity during his active military duty.  The evidence 
supports the veteran's claim for service connection for 
cystic acne.  See 38 U.S.C.A. § 5107(b) (West 2002) and 38 
C.F.R. § 3.102 (2004) 



C.  Service Connection For Tinea Corporis

Service connection may be granted for disability resulting 
from disease or injury incurred in or aggravated by service.  
38 U.S.C.A. §§ 1110, 1131 (West 2002).  Service connection 
may be granted for any disease diagnosed after discharge when 
all the evidence, including that pertinent to service, 
establishes that the disease was incurred in service.  
38 C.F.R. § 3.303(d) (2004).  

Throughout the current appeal, the veteran has asserted that 
he developed tinea corporis as a result of his active 
military duty.  Competent evidence of record supports the 
veteran's contentions.  

Service medical records reflect treatment for possible tinea 
corporis in September 1990.  Although the May 1993 separation 
examination indicated that the veteran's skin was normal, 
multiple post-service medical indicated the continued 
presence of tinea corporis.  Specifically, VA and private 
medical records dated from January 1995 note treatment for, 
and evaluation of, tinea corporis.  

In this regard, the Board acknowledges that the examiner who 
conducted the VA skin examination in April 2003 concluded 
that the veteran's tinea corporis had resolved.  Importantly, 
however, in the subsequent August 2004 opinion, the VA 
dermatologist who had reviewed the veteran's claims folder 
concluded that the veteran's tinea corporis is actually an 
active disorder.  This medical specialist explained that a 
common aspect of tinea corporis is the intermittent nature of 
the disorder.  According to the dermatologist, tinea corporis 
"usually occurs in areas with a lot of moisture and sweat . 
. . [and] often begins in a time when the patient has been 
sweating more than usual and in close quarters with decreased 
bathing as could have occurred during . . . [the veteran's] 
service in the Persian Gulf."  Consequently, the 
dermatologist expressed his opinion that "it is reasonable 
to . . . [conclude] that this eruption may have started 
during . . . [the veteran's] service time and may continue to 
come and go long term."  

Accordingly, as the competent evidence of record reasonably 
indicates that the veteran has a chronic tinea corporis 
attributable to his active military duty, the Board must 
conclude that the evidence supports his claim for service 
connection for such a disorder.  See 38 U.S.C.A. § 5107(b) 
(West 2002) and 38 C.F.R. § 3.102 (2004) (regarding the 
resolution of reasonable doubt in favor of the claimant).  
The issue of entitlement to service connection for tinea 
corporis is, therefore, granted.  




ORDER

Service connection for a dermatological disorder, manifested 
by pigmented lesions on the arms and torso, due to an 
undiagnosed illness, is granted.  

Service connection for cystic acne is granted.  

Service connection for tinea corporis is granted.  



	                        
____________________________________________
	THOMAS J. DANNAHER
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


